  Case 1:19-cv-00871-MN Document 40 Filed 03/26/21 Page 1 of 3 PageID #: 170




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

 KELVIN MILES,                                         )
                                                       )
                             Plaintiff,                )
                                                       )
                   v.                                  )   C.A. No. 19-871 (MN)
                                                       )
 PROCTOR AND GAMBLE                                    )
 MANUFACTURING COMPANY, et al.,                        )
                                                       )
                             Defendants.               )

                                          MEMORANDUM ORDER

       At Wilmington this 26th day of March 2021;

       Introduction.          Plaintiff Kelvin Miles (“Plaintiff”), an inmate at FMC Rochester in

Rochester, Minnesota, filed this action on May 9, 2019.            (D.I. 1). He appears pro se and has

been granted leave to proceed in forma pauperis.           (D.I. 9).   On December 10, 2019, the Court

dismissed and closed the case after Plaintiff failed to timely file an amended complaint.

(See D.I. 20).   On December 7, 2020, this Court denied Plaintiff’s motion for reconsideration and

request for counsel.         (D.I. 33).    Plaintiff then filed a combined motion to amend and for

reconsideration.        (D.I. 34).   He again requests counsel.   (D.I. 36).

       Motion for Reconsideration.             The standard for obtaining relief under Rule 59(e) is

difficult for Plaintiff to meet. The purpose of a motion for reconsideration is to “correct manifest

errors of law or fact or to present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-

Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion . . . must

rely on one of three grounds: (1) an intervening change in controlling law; (2) the availability of

new evidence; or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.”

Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins. Co. v. CIGNA
  Case 1:19-cv-00871-MN Document 40 Filed 03/26/21 Page 2 of 3 PageID #: 171




Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). A motion for reconsideration is not

properly grounded on a request that a court rethink a decision already made. See Glendon Energy

Co. v. Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993). Motions for reargument

or reconsideration may not be used “as a means to argue new facts or issues that inexcusably were

not presented to the court in the matter previously decided.” Brambles USA, Inc. v. Blocker, 735

F. Supp. 1239, 1240 (D. Del. 1990). Reargument, however, may be appropriate where “the Court

has patently misunderstood a party, or has made a decision outside the adversarial issues presented

to the court by the parties, or has made an error not of reasoning but of apprehension.” Brambles

USA, 735 F. Supp. at 1241 (D. Del. 1990) (citations omitted); See also D. Del. LR 7.1.5.

       Plaintiff asks this Court to allow him to file a motion to amend motions for reconsideration

of orders denied by this Court on April 28, June 15, and December 7, 2020.          In the motion,

Plaintiff provides his proposed amendments yet the proposed amendments do not cure his pleading

defects.

       Plaintiff has failed to set forth any intervening changes in controlling law, new evidence,

or clear errors of law or fact made by this Court to warrant granting reconsideration.   See Max’s

Seafood Café, 176 F.3d at 677.   In addition, it is futile to allow amendment based upon Plaintiff’s

proposed amendment.      See Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000) (futility in

amendment can justify a denial of leave to amend).

       Request for Counsel.      Plaintiff has renewed his request for counsel.    The motion for

appointment of counsel does not inform this Court why counsel is necessary.          (D.I. 36).   In

addition, there is no operative pleading, the case does not have arguable merit in fact or law, and

it is closed. See Tabron v. Grace, 6 F.3d 157, 155 (3d Cir. 1993).      The motion will be denied

as moot.




                                                2
 Case 1:19-cv-00871-MN Document 40 Filed 03/26/21 Page 3 of 3 PageID #: 172




       For the above reasons, IT IS HEREBY ORDERED that Plaintiff’s Motion to Amend

Motions for Reconsideration (D.I. 34) is DENIED and Plaintiff’s Motion to Appoint Counsel

(D.I. 36) is DENIED as moot.



                                               The Honorable Maryellen Noreika
                                               United States District Judge




                                           3
